      Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 1 of 27. PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

JOHN DOE, proceeding under a            )
pseudonym,                              )
                                        )
             Plaintiff,                 )
                                        )
      vs.                               )
                                        )
LAKE ERIE COLLEGE                       )
C/O Brian F. Dirk, Agent                )
391 W. Washington Street                )
Painesville, OH 44077                   )
                                        )
      and                               )          CIVIL COMPLAINT WITH
                                        )          JURY DEMAND
BRIAN POSLER                            )
391 W. Washington St.                   )
Painesville, OH 44077                   )
                                        )
      and                               )
                                        )
BILLIE DUNN                             )
391 W. Washington Street                )
Painesville, OH 44077                   )
                                        )
      and                               )
                                        )
KIMBERLY ROBARE                         )
391 W. Washington Street                )
Painesville, OH 44077                   )
                                        )
      and                               )
                                        )
GILES DAVIS                             )
391 W. Washington Street                )
Painesville, OH 44077                   )
                                        )
      and                               )
                                        )
FARIA HUQ                               )
391 W. Washington Street                )
Painesville, OH 44077                   )

                                                                              1
      Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 2 of 27. PageID #: 2



                                            )
      and                                   )
                                            )
NICHOLE KATHOL                              )
391 W. Washington Street                    )
Painesville, OH 44077                       )
                                            )
      and                                   )
                                            )
JANE ROE, pseudonym,                        )
391 W. Washington Street                    )
Painesville, OH 44077                       )
                                            )
             Defendants.                    )



******************************************************************************




                              PRELIMINARY STATEMENT
   1. This case arises from an unlawful expulsion of a student from his Master’s in Business
      Administration (MBA) program three classes short of his graduation.
   2. Jane Roe and John Doe engaged in casual, consensual sex on November 10, 2018. On
      December 11, 2018, he was expelled without ever learning of the basis for the charges
      brought against him, without having a chance to refute said allegations, without any
      investigation into whether Jane Roe was telling the truth and without having any of his
      witnesses included in the investigation.




                                                                                           2
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 3 of 27. PageID #: 3




3. As to Defendant Lake Erie College, and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities, Plaintiff
   alleges (1) violation of Title IX for erroneous outcome, (2) breach of contract for (A) failure
   to provide a consistent, fair and positive environment in the Lake Erie College conduct
   process, (B) failure to investigate Jane Roe’s false allegations pursuant to the Lake Erie
   College Student Handbook, (C) failure to conduct a fair and consistent investigation and
   judicial board hearing, (D) failure to conduct a fair and consistent appeals process, (3)
   breach of the implied covenant of good faith and fair dealing, (4) breach of quasi-contract,
   (5) breach of implied contract, (6) promissory estoppel, (7) breach of common law duty to
   ensure Plaintiff’s disciplinary process was conducted with basic fairness, (8) negligence,
   (9) negligent infliction of emotional distress, and (10) intentional infliction of emotional
   distress.
4. As to Defendant Jane Roe, Plaintiff alleges (1) defamation, (2) negligent infliction of
   emotional distress, (3) intentional infliction of emotional distress, (4) intentional
   misrepresentation and fraud, (5) abuse of the legal process, and (6) tortious interference
   with prospective economic advantage.
5. As for relief from the actions of Defendant Lake Erie College and Defendants Brian Posler,
   Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities, Plaintiff seeks declaratory relief, a permanent injunction,
   compensatory and/or punitive damages, attorneys fees and court costs.
6. As for relief from the actions of Defendant Jane Roe, Plaintiff seeks declaratory relief, a
   permanent injunction, compensatory and/or punitive damages, attorneys fees and court
   costs.


                          JURISDICTIONAL STATEMENT


7. Jurisdiction is conferred upon this Court by 20 U.S.C. §1681 because it is a question of
   federal law as to whether sex discrimination occurred in a federally funded university and
   it is governed by federal statute.
                                                                                                3
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 4 of 27. PageID #: 4




                               STATEMENT OF VENUE


8. Venue is proper under 28 U.S.C. §1391 because Defendant Lake Erie College is a
   Corporation for Non Profit, incorporated in Painesville, Ohio, in the Northern District of
   Ohio. Defendants Brian Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq,
   and Nichole Kathol and Jane Roe, all work, attend school, or reside in Painesville, Ohio,
   in the Northern District of Ohio. Plaintiff lives in Williamsfield, Ohio, in the Northern
   District of Ohio.


                                            PARTIES


9. Plaintiff, John Doe, is a citizen and resident of the City of Williamsfield, State of Ohio.
   He is the expelled MBA student of Lake Erie College resulting from false allegations
   made against him of nonconsensual sex with Jane Roe.
10. Defendant Lake Erie College is a Corporation for Non Profit, incorporated in the City of
   Painesville, State of Ohio. Defendant Lake Erie College is a private institute of higher
   education that administers undergraduate and graduate programs and degrees, receives
   federal funds, and administers disciplinary actions pursuant to the Lake Erie College
   Student Handbook.
11. Defendant Brian Posler is a citizen and resident of the State of Ohio. He is the President
   of Lake Erie College and the signed authority on the denial of Plaintiff’s final appeal to
   finish his classes of his MBA program.
12. Defendant Billie Dunn is a citizen and resident of the State of Ohio. She is a Vice
   President of Lake Erie College and the school’s Title IX Director. She rejected Plaintiff’s
   first appeal and supervised the disciplinary actions of this case.




                                                                                                 4
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 5 of 27. PageID #: 5



13. Defendant Kimberly Robare is a citizen and resident of the State of Ohio. She is the
   Director of Student Life at Lake Erie College. She was responsible for the investigation
   of the charges against Plaintiff and advised the judicial board in their decision to expel
   Plaintiff.
14. Defendant Giles Davis is a citizen and resident of the State of Ohio. He is the women’s
   and men’s track and field coach at Lake Erie College. He was a member of the judicial
   board who decided to expel Plaintiff.
15. Defendant Faria Huq is a citizen and resident of the State of Ohio. She is a professor of
   economics at Lake Erie College. She was a member of the judicial board who decided to
   expel Plaintiff.
16. Defendant Nichole Kathol is a citizen and resident of the State of Ohio. She is a student
   employee of Lake Erie College. She was a member of the judicial board who decided to
   expel Plaintiff.
17. Defendant Jane Roe is the student of Lake Erie College who made a complaint of
   nonconsensual sexual contact and nonconsensual sexual intercourse to Lake Erie College.
   Plaintiff alleges she falsely reported this nonconsensual sexual activity. She initiated the
   school’s actions and never stepped forward to stop the school’s actions.


                                 GENERAL ALLEGATIONS


18. Plaintiff and Jane Roe met outside of the dorm rooms in the middle of October 2018. Jane
   Roe added Plaintiff as a friend on Snapchat around October 15, 2018. She periodically sent
   Plaintiff pictures of herself via Snapchat. The parties exchanged jokes about drinking
   alcohol.
19. Jane Roe sent Plaintiff a message on or around October 31, 2018 where she asked him to
   have sex with her and asked if she could be his “30th girl,” with the unambiguous meaning
   of being his 30th sexual partner. She then sent a picture of herself and edited the photo to
   have an image of “30” on her photo. The same day, Jane Roe told Plaintiff’s friend that she
   wanted to have sex with Plaintiff and that “dicks are like food stamps.”


                                                                                                  5
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 6 of 27. PageID #: 6



20. From October 31, 2018 to November 10, 2018, Jane Roe and Plaintiff did not see each
   other but continued to send messages back and forth on Snapchat.
21. When Plaintiff invited Jane Roe to his room on November 10, 2018, Jane Roe was visibly
   very happy with this invitation.
22. On November 10, 2018, in his kitchen, Plaintiff asked Jane Roe if she wanted to make out
   with him. She replied, “sure.” The parties kissed and gave each other hickies. After a little
   while, Plaintiff asked Jane Roe if she wanted to hook up, unambiguously meaning engage
   in sexual activity. Jane Roe replied, “sure.” Plaintiff then asked her if she would perform
   oral sex, to which she replied, “sure.” She then asked him if he would perform oral sex on
   her and he replied, “it depends.” All of this was in the kitchen within earshot of Plaintiff’s
   friend.
23. Following the above-mentioned conversation, Plaintiff went into his room and then
   returned to Jane Roe. When he returned to her, she pulled him into his room.
24. In the bedroom, the parties engaged in sexual intercourse which included “dirty talk” from
   Jane Roe to Plaintiff. Plaintiff did not want to perform oral sex and did not do so on Jane
   Roe despite her request for him to do so. However, Jane Roe did voluntarily perform oral
   sex on him, without his request for her to do so, after the condom broke during intercourse.
   At one point, she stopped performing oral sex and said she felt like she had to throw up.
   At that moment, all sexual activity ceased.
25. Both Plaintiff and Jane Roe had hickies on their bodies.
26. At no point during their sexual activity did Jane Roe ever say ‘no’ or ‘stop’ or reject any
   sexual advances. Rather, Jane Doe indicated that she desired for the sexual activity to
   continue until the end at which point both parties stopped what they were doing.
27. Jane Roe stayed in Plaintiff’s room cuddling with him from the moment that sexual activity
   ended around 1:00 a.m. until 4:00 a.m. Around 4:00 a.m., Jane Roe asked if Plaintiff
   minded if she went back to her room to sleep. Plaintiff replied that it was no problem for
   him if she went back to her room.
28. Plaintiff did not contact Jane Roe the next morning and figured he would talk to her later.




                                                                                               6
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 7 of 27. PageID #: 7



29. The next day, November 11, 2018, around 5:00 p.m. he was made aware that there was a
   problem when two girls who worked for the school came to ask him questions. When
   Plaintiff asked what Jane Roe said about him, he was told very informally that she reported,
   “it was not rape, but I feel like he got me drunk and manipulated me into having sex.”
   Plaintiff replied to the two girls that nothing happened.
30. On November 13, 2018, Plaintiff met with Defendant Kimberly Robare and members from
   Human Resources. Plaintiff had been employed as a graduate student and was terminated
   from his employment on November 13, 2018. At that meeting, Defendant Kimberly Robare
   did not inform Plaintiff of what Jane Roe had reported. Plaintiff told Defendant Kimberly
   Robare that nothing happened.
31. Plaintiff provided Defendant Kimberly Robare a list of witnesses who could testify to the
   events that occurred that night, including the friend who was on the couch in the next room.
32. Defendants did not contact any of the witnesses provided by Plaintiff.
33. Defendants did not provide Plaintiff with a victim statement.
34. To Plaintiff’s knowledge, Defendant Lake Erie College and Defendants Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities never investigated Jane Roe for false reporting pursuant to the Lake Erie College
   Student Handbook (Revised September 2017) (hereinafter Student Handbook). See Exhibit
   1 attached hereto and incorporated by reference.
35. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities did not give
   Plaintiff access to information that would be used in the hearing or any reports or copies
   of statements, pursuant to the student handbook.
36. On December 5, 2018, the Judicial Conduct Board convened to investigate what occurred
   the night of November 10, 2018. The Judicial Conduct Board consisted of Defendants Giles
   Davis, Faria Huq, and Nichole Kathol. Defendant Kimberly Robare was also present.
37. Plaintiff was promised a consistent, fair and positive environment in the conduct process
   pursuant to the Student Handbook.
38. Jane Roe was not present at the judicial board hearing.
39. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
                                                                                             7
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 8 of 27. PageID #: 8



   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities did not provide
   Plaintiff with a victim statement, witness statements, or any other evidence regarding what
   Jane Roe alleged had occurred at the hearing.
40. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities did not provide
   Plaintiff with their rationale at the student conduct hearing.
41. Only upon retaining counsel, a notary subpoena was sent to the Lake County Sheriff’s
   office on July 18, 2019, long after Defendant Lake Erie College and Defendants Brian
   Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities expelled Plaintiff, did Plaintiff learn something about what Jane Roe
   alleged occurred on November 10, 2018. In the police report, Jane Roe told the officer that
   at no point did she tell Plaintiff ‘no’ or ‘to stop’.
42. Upon completing the criminal investigation, the police dismissed the case. No criminal
   charges were filed against Plaintiff.
43. To date, Plaintiff still has not seen evidence used by the school in their decision to expel
   him.
44. Plaintiff received a letter dated December 11, 2018 signed by Kimberly Robare and copied
   to Billie Dunn and Richard Kline indicating that the board found him responsible for
   disorderly conduct, alcoholic beverages, assault, sexual harassment, non-consensual sexual
   contact, and non-consensual sexual intercourse. This letter provided only conclusory
   statements as to the findings without any information for the basis of their findings. He was
   expelled without any provisions for him to complete his last three classes of his MBA
   program and he was under a no trespass order to not enter campus property. See Exhibit 2
   attached hereto and incorporated by reference.
45. Plaintiff timely appealed by written letter to Vice President Billie Dunn dated December
   21, 2018.
46. Defendant Vice President Billie Dunn rejected his appeal by letter dated January 11, 2019.
   The letter states that there were several items she reviewed, but again she provided only
   conclusory statements that his appeal was denied. See Exhibit 3 attached hereto and
   incorporated by reference.
                                                                                              8
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 9 of 27. PageID #: 9



47. Plaintiff made a final appeal to Defendant President Brian Posler.
48. In a letter dated February 8, 2019, Defendant President Brian Posler rejected Plaintiff’s
   appeal without providing any further investigation into Plaintiff’s witnesses or providing
   Plaintiff with an explanation of the evidence used against him. The letter again provided
   conclusory statements that all evidence was considered, and the Judicial Board used a
   preponderance of the evidence standard. The letter mentions incident reports, written
   official statements, investigatory notes and witness accounts, the findings of the judicial
   board, and official correspondence. Defendant Lake Erie College and Defendants Brian
   Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities did not provide any of this information to Plaintiff. See Exhibit 4
   attached hereto and incorporated by reference.
49. As a “he said/she said” case, Defendants Lake Erie College, Brian Posler, Billie Dunn,
   Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol had an obligation to provide
   Plaintiff the opportunity to refute the evidence and to evaluate the credibility of both
   parties.
50. Pursuant to the Student Handbook, Defendants Lake Erie College, Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol had a duty to
   investigate false reporting. See Exhibit 1 attached hereto and incorporated by reference.
51. Pursuant to the Student Handbook, Defendants Lake Erie College, Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol were under a duty to
   conduct the disciplinary process in a consistent, fair, and positive manner. See Exhibit 1
   attached hereto and incorporated by reference.
52. The “me too movement” had recently occurred, thereby setting a cultural tone of bias
   against males accused of sexual misconduct.
53. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities conducted an
   investigation, judicial board hearing, and appeals process that was so excessively lopsided
   that it discriminated against Plaintiff as a male.




                                                                                               9
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 10 of 27. PageID #: 10



54. Despite Plaintiff’s statements that Jane Roe’s allegations were untrue, Defendants Lake
   Erie College, Brian Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and
   Nichole Kathol failed to investigate false reporting pursuant to the handbook, further
   demonstrating bias against Plaintiff as a male in the disciplinary process.
55. Plaintiff attempted to continue his MBA program at other schools and learned that none of
   his coursework will transfer to another school. He would have to start from the beginning,
   losing all the time and money he invested at Lake Erie College.
56. Plaintiff needed only three more classes to graduate with his MBA from Lake Erie College.
57. Plaintiff attempted to reach an agreement where he would attend a separate branch or
   complete his classes online, but Defendants denied all of his attempts.
58. Jane Roe destroyed Plaintiff’s reputation with his peers with her false allegations and her
   unwillingness to put a stop to the ongoing false allegations.
59. Plaintiff’s income earning potential with a completed MBA degree and a clean disciplinary
   record would be significantly higher than it would be without these false allegations.
60. If Plaintiff were admitted to another school, he would have to surmount their admissions
   process for his disciplinary record, and pay full tuition beginning from the start of the
   program, losing all credit for his MBA coursework at Lake Erie College.


   CLAIMS AGAINST DEFENDANT LAKE ERIE COLLEGE AND DEFENDANTS
   BRIAN POSLER, BILLIE DUNN, KIMBERLY ROBARE, GILES DAVIS, FARIA
   HUQ, AND NICHOLE KATHOL IN THEIR INDIVIDUAL CAPACITIES


                                            COUNT I
   VIOLATION OF TITLE IX 20 U.S.C. §1681, ERRONEOUS OUTCOME


61. Plaintiff incorporates by reference as though fully rewritten paragraphs one (1) through
   sixty (60) above.




                                                                                            10
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 11 of 27. PageID #: 11



62. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory as there is a strong factual basis that Jane Roe
   consented to all sexual contact between Plaintiff and Jane Roe.
63. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory by not providing Plaintiff with the opportunity
   to know what the basis was for the allegations against him.
64. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory by not providing Plaintiff with the opportunity
   to cross examine Jane Roe or otherwise provide a means for an assessment of credibility.
65. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory by not questioning any of the witnesses he
   provided, including one who was present while the alleged incident occurred. Defendants
   only questioned witnesses provided by Jane Roe, none of whom were in the apartment
   when the alleged incident occurred.
66. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory by not investigating Jane Roe for false reporting
   pursuant to their own handbook nor investigating whether her statements were true.
67. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory when Defendants were swayed by cultural
   shifts resulting from the “me too movement” and under the Title IX directives.
68. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities violated 20 U.S.C
   §1681 under the erroneous outcome theory by conducting an excessively lopsided
   disciplinary process.
                                                                                           11
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 12 of 27. PageID #: 12



69. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities exhibited a bias
   against males in a disciplinary process so lopsided that it cannot be a defense to say that
   the majority of those accused of sexual misconduct are male or that said disciplinary
   process was merely a bias against victims.


                                       COUNT II
                                BREACH OF CONTRACT


           A. FAILURE TO PROVIDE CONSISTENT, FAIR AND POSITIVE
               ENVIRONMENT IN THE LAKE ERIE COLLEGE DISCIPLINARY
               PROCESS


70. Plaintiff incorporates by reference as though fully rewritten paragraphs one (1) through
   sixty-nine (69) above.
71. Under common law, Defendant Lake Erie College and Defendants Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities were bound by the Student Handbook on page 12 where Defendants must
   perform a conduct process for disciplinary actions that is “consistent, fair and positive”
72. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to provide any more than conclusory statements about his responsibility
   for the alleged incidents and never providing any more information than the charges against
   him.
73. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by only talking to witnesses provided by Jane Roe and failing to talk to any
   witnesses provided by Plaintiff, including one witness who was present while the alleged
   incident occurred. None of the witnesses provided by Jane Roe were present when the
   alleged incident occurred.
                                                                                                12
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 13 of 27. PageID #: 13



74. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to question whether Jane Roe’s statements were true or investigating
   her for false reporting.
75. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by excessively sanctioning Plaintiff and expelling him from the school with three
   classes remaining in his MBA program.


           B. FAILURE TO INVESTIGATE JANE ROE’S FALSE ALLEGATIONS


76. Plaintiff incorporates by reference as though fully rewritten paragraphs one (1) through
   seventy-five (75) above.
77. Under common law, Defendant Lake Erie College and Defendants Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities were bound by the Student Handbook on page 8 where “No person shall make
   an allegation that one knows to be untrue or knowingly provide false information during
   the course of an investigation. Making a false complaint or giving false information is a
   violation of the Lake Erie College Code of Conduct and may be a basis for conduct
   sanctioning, including expulsion or termination. Evidence of false complaints or false
   information shall be referred by the Title IX Coordinator to the appropriate office for
   investigation.”
78. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to investigate Jane Roe for making a false complaint or giving false
   information.




                                                                                          13
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 14 of 27. PageID #: 14



           C.   FAILURE TO CONDUCT A FAIR AND CONSISTENT
                INVESTIGATION AND JUDICIAL BOARD HEARING


79. Plaintiff incorporates by reference as though fully rewritten paragraphs one (1) through
   seventy-eight (78) above.
80. Under common law, Defendant Lake Erie College and Defendants Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities were bound by procedures for their investigation and Judicial Board Hearing on
   pages 11 through 13 of the Student Handbook.
81. In a “he said/she said” case, Defendant Lake Erie College and Defendants Brian Posler,
   Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities breached the contract by failing to provide statements made by Jane
   Roe or other witnesses.
82. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to allow Plaintiff an opportunity to refute the evidence against him.
83. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to talk to any witnesses provided by Plaintiff during the investigation.
84. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to provide a balanced and thorough investigation and Judicial Board
   Hearing.
85. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to investigate whether Jane Roe gave a false report.
86. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to provide Plaintiff with a fair and consistent investigation.


                                                                                               14
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 15 of 27. PageID #: 15



87. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to provide Plaintiff with a fair and consistent Judicial Board Hearing.


           D. FAILURE TO CONDUCT A FAIR AND CONSISTENT APPEALS
              PROCESS


88. Plaintiff incorporates by reference as though fully rewritten paragraphs one (1) through
   eighty-seven (87) above.
89. Under common law, Defendant Lake Erie College and Defendants Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities were bound by procedures for the appeals process on pages 13 and 14 of the
   Student Handbook.
90. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to disclose any information used against Plaintiff in the appeals process
   and giving him only conclusory statements that Defendants reviewed the evidence and
   found him responsible.
91. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to allow Plaintiff an opportunity to refute the evidence against him.
92. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to consider evidence from witnesses named by Plaintiff or evidence that
   questioned whether Jane Roe gave a false report.
93. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
   Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
   contract by failing to provide a balanced and thorough appeals process.




                                                                                               15
   Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 16 of 27. PageID #: 16



 94. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
    Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
    contract by failing to provide Plaintiff with a fair and consistent appeals process.




                                            COUNT III
BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING


 95. Plaintiff incorporates by reference as though fully rewritten paragraphs one (1) through
    ninety-four (94) above.
 96. Under common law, Defendant Lake Erie College and Defendants Brian Posler, Billie
    Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
    capacities are bound by the Implied Covenant of Good Faith and Fair Dealing contained in
    every contract.
 97. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
    Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
    Implied Covenant of Good Faith and Fair Dealing by not conducting a balanced and
    thorough investigation.
 98. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
    Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
    Implied Covenant of Good Faith and Fair Dealing by failing to provide Plaintiff with an
    unbiased disciplinary process.
 99. Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare,
    Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached the
    Implied Covenant of Good Faith and Fair Dealing by failing to question Plaintiff’s
    witnesses.
 100.       Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
    Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
    the Implied Covenant of Good Faith and Fair Dealing by failing to provide Plaintiff access
    to the evidence used against him.
                                                                                           16
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 17 of 27. PageID #: 17



101.       Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the Implied Covenant of Good Faith and Fair Dealing by failing to provide Plaintiff the
   opportunity to refute the evidence used against him.
102.       Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the Implied Covenant of Good Faith and Fair Dealing as a reasonable person would assume
   if he or she were accused of a serious violation of the Student Handbook, he or she would
   be given a description of what the allegations were, his or her witnesses would be
   considered, and he or she would have the opportunity to refute the evidence against him or
   her.


                                      COUNT IV
                         BREACH OF QUASI-CONTRACT


103.       Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and two (102) above.
104.       Under common law, a quasi-contract exists between Plaintiff and Defendant Lake
   Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare, Giles Davis,
   Faria Huq, and Nichole Kathol in their individual capacities.
105.       Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the quasi-contract by not taking measures to ensure that Plaintiff was treated in a fair and
   consistent manner pursuant to the Student Handbook and common law principles of
   fairness.




                                                                                            17
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 18 of 27. PageID #: 18



                                       COUNT V
                        BREACH OF IMPLIED CONTRACT


106.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and five (105) above.
107.      Under common law, an Implied Contract exists between Plaintiff and Defendant
   Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare, Giles
   Davis, Faria Huq, and Nichole Kathol in their individual capacities.
108.      Under the implied contract, Defendant Lake Erie College and Defendants Brian
   Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities are bound by promises a reasonable person would consider when he
   or she enrolls in a private college and becomes subject to its disciplinary process.
109.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the implied contract by failing to take measures to ensure that Plaintiff had the opportunity
   to review and refute the evidence used against him.
110.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the implied contract by failing to take measures to ensure that relevant witnesses were
   questioned, and a thorough investigation was completed.
111.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the implied contract by failing to provide an unbiased disciplinary process.


                                       COUNT VI
                             PROMISSORY ESTOPPEL


112.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and eleven (111) above.


                                                                                             18
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 19 of 27. PageID #: 19



113.      Under common law, Plaintiff justifiably relied upon promises made by Defendant
   Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly Robare, Giles
   Davis, Faria Huq, and Nichole Kathol in their individual capacities as to their intentions to
   conduct a fair and consistent investigation and Judicial Board Hearing, which would
   reasonably have included providing him with the evidence used against him, opportunity
   to refute the evidence, and questioning his witnesses, especially the only person present at
   the time of the alleged incident.
114.      Plaintiff relied to his substantial detriment upon those promises.
115.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   their promises and proximately caused Plaintiff’s damages as described within this
   Complaint.
116.      Said damages were foreseeable and Defendant Lake Erie College and Defendants
   Brian Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol
   in their individual capacities caused these damages willfully entitling Plaintiff to recover
   punitive damages as well as actual damages.




                                       COUNT VII
BREACH OF COMMON LAW DUTY TO ENSURE PLAINTIFF’S DISCIPLINARY
            PROCESS WAS CONDUCTED WITH BASIC FAIRNESS


117.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and sixteen (116) above.
118.      Under common law, Defendant Lake Erie College and Defendants Brian Posler,
   Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities owed Plaintiff fundamental rights similar to those rights found in the
   Due Process clause of the United States Constitution. While Lake Erie College is a private
   educational institution, a duty of basic fairness is owed in administrative or higher
   education disciplinary proceedings.
                                                                                             19
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 20 of 27. PageID #: 20



119.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the duty of basic fairness in disciplinary proceedings by not providing Plaintiff with any
   evidence used against him.
120.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the duty of basic fairness in disciplinary proceedings by not providing Plaintiff with any
   opportunity to cross-examine or otherwise question the credibility of the evidence used
   against him.
121.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   the duty of basic fairness in disciplinary proceedings by not talking with any of Plaintiff’s
   witnesses, especially the only other witness who was present at the time of the alleged
   incident.




                                      COUNT VIII
                                    NEGLIGENCE


122.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and twenty-one (121) above.
123.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities owed a
   duty to Plaintiff to conduct a fair and unbiased disciplinary process.
124.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities breached
   their duty to Plaintiff when they failed to provide him with any evidence used against him,
   failed to provide him with the opportunity to refute any evidence used against him, failed
   to investigate the possibility of false reporting, failed to question any witnesses he named,
   and summarily expelled him with three classes remaining in his MBA.
                                                                                             20
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 21 of 27. PageID #: 21



125.      Plaintiff sustained losses as to his disciplinary record, reputation, and the ability to
   complete his MBA. He attempted to transfer his coursework to other graduate schools but
   was told that none of his coursework would transfer. If he were admitted to a new school,
   he would have to pay and complete all coursework again.
126.      Plaintiff’s losses were the direct and proximate result of Defendant Lake Erie
   College and Defendants Brian Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria
   Huq, and Nichole Kathol in their individual capacities failure to conduct a fair and unbiased
   disciplinary process.




                                       COUNT IX
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


127.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred twenty-six (126) above.
128.      Under common law, Defendant Lake Erie College and Defendants Brian Posler,
   Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities acted negligently in inflicting emotional distress upon Plaintiff.
129.      Plaintiff has endured severe and debilitating emotional distress resulting from the
   actions of Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn,
   Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities.
130.      Such severe and debilitating emotional distress was foreseeable from an incorrect
   outcome to a disciplinary hearing where the accused is found responsible without a fair
   and consistent disciplinary process.
131.      Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities caused
   severe and debilitating emotional distress by not providing a fair and consistent disciplinary
   process.


                                                                                               21
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 22 of 27. PageID #: 22




                                        COUNT X
           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


132.       Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred thirty-one (131) above.
133.       Under common law, Defendant Lake Erie College and Defendants Brian Posler,
   Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities acted intentionally in inflicting emotional distress upon Plaintiff.
134.       Plaintiff has endured severe and debilitating emotional distress resulting from the
   actions of Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn,
   Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual
   capacities.
135.       Defendant Lake Erie College and Defendants Brian Posler, Billie Dunn, Kimberly
   Robare, Giles Davis, Faria Huq, and Nichole Kathol in their individual capacities acted
   intentionally in denying Plaintiff a fair and consistent disciplinary process. It is reasonably
   foreseeable that this denial of a fair and consistent disciplinary process could result in an
   incorrect result.


                   CLAIMS AGAINST DEFENDANT JANE ROE


                                        COUNT I
                                     DEFAMATION


136.       Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred thirty-five (135) above.
137.       Under Ohio Revised Code §2739.01 and common law, Defendant Jane Roe made
   false statements about Plaintiff that she claimed to be true to Defendants Lake Erie College,
   Defendants Brian Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and
   Nichole Kathol in their individual capacities, and her witnesses.
                                                                                                22
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 23 of 27. PageID #: 23



138.      Defendant Jane Roe communicated her false statements directly to the above-
   named parties and her witnesses.
139.      Defendant Jane Roe had knowledge and/or was negligent in knowing that her false
   statement would have serious consequences for Plaintiff. Defendant Jane Roe continued to
   perpetuate the false statements throughout the disciplinary process.
140.      Plaintiff suffered financial and reputational damages as a result of Defendant Jane
   Roe’s defamation against him.


                                       COUNT XII
            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


141.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and forty (140) above.
142.      Under common law, Defendant Jane Roe acted negligently in inflicting emotional
   distress by falsely reporting sexual misconduct and perpetuating the false allegations
   through the disciplinary process.
143.      Plaintiff suffered severe and debilitating emotional distress.
144.      Such severe and debilitating emotional distress was foreseeable to Defendant Jane
   Roe when she falsely reported allegations of nonconsensual sexual intercourse that she was
   aware would have serious consequences to Plaintiff’s reputation and future.
145.      Defendant Jane Roe caused severe and debilitating emotional distress.




                                       COUNT XIII
          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


146.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred and forty-five (145) above.




                                                                                          23
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 24 of 27. PageID #: 24



147.      Under common law, Defendant Jane Roe intentionally provided a false report to
   Lake Erie College and perpetuated the false allegations through the disciplinary process
   and with her witnesses.
148.      Through her actions, Defendant Jane Roe intentionally inflicted emotional distress
   upon Plaintiff.
149.      Defendant Jane Roe’s actions caused Plaintiff to endure severe and debilitating
   emotional distress.


                                      COUNT XIX
             INTENTIONAL MISREPRESENTATION AND FRAUD


150.      Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred forty-nine (149) above.
151.      Defendant Jane Roe made a representation that there was nonconsensual sexual
   conduct to her by Plaintiff.
152.      Defendant Jane Roe’s representation was false. Jane Roe pursued the sexual
   activity, participated in the sexual activity and outwardly expressed her desire to continue
   with the sexual activity. As soon as she expressed a desire to stop, all sexual activity ended
   immediately.
153.      Defendant Jane Roe intended for Defendants Lake Erie College, Brian Posler, Billie
   Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol to rely on her false
   representation.
154.      Defendants Lake Erie College, Brian Posler, Billie Dunn, Kimberly Robare, Giles
   Davis, Faria Huq, and Nichole Kathol did rely on her fraudulent misrepresentation in their
   investigation and disciplinary process.
155.      Plaintiff suffered harm to his reputation, future income-earning potential, and time
   and money on his graduate degree as a result of Defendant Jane Roe’s fraudulent
   misrepresentation.




                                                                                              24
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 25 of 27. PageID #: 25



                                       COUNT XX
                         ABUSE OF THE LEGAL PROCESS


156.       Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred fifty-five (155) above.
157.       Defendant Jane Roe filed a police report, initiated a police investigation and ordered
   a rape kit to be performed when all sexual activity was consensual.
158.       Defendant Jane Roe maliciously and deliberately initiated criminal charges against
   Plaintiff without justification.
159.       All criminal investigations were dismissed. Plaintiff was never criminally charged.
160.       Plaintiff suffered damages of severe emotional distress and reputation due to the
   police investigation. Plaintiff alleges that the existence of a concurrent police investigation
   swayed Defendants Lake Erie College, Brian Posler, Billie Dunn, Kimberly Robare, Giles
   Davis, Faria Huq, and Nichole Kathol in their findings, leading to further damages in future
   income earning potential, time and financial damages in graduate school and the loss of
   employment at Lake Erie College.




                                       COUNT XXI
TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE


161.       Plaintiff incorporates by reference as though fully rewritten paragraphs one (1)
   through one hundred sixty (160) above.
162.       Plaintiff and Defendant Lake Erie College were in an economic relationship that
   probably would have resulted in an economic benefit to Plaintiff. Plaintiff was a graduate
   student in the MBA program at Lake Erie College and Lake Erie College would have
   conferred an MBA degree to him after completion of only three more classes, resulting in
   a much higher income earning ability than he otherwise could earn. Additionally, he was
   an employee of Defendant Lake Erie College.


                                                                                               25
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 26 of 27. PageID #: 26




163.       Defendant Jane Roe knew Plaintiff was a student at the school and an employee of
   the school. She was fully aware of the economic relationship between Plaintiff and
   Defendant Lake Erie College.
164.       Defendant Jane Roe falsely reported that Plaintiff engaged in nonconsensual sexual
   intercourse with her.
165.       By falsely reporting nonconsensual sexual intercourse, Defendant Jane Roe
   intended to disrupt the relationship between Plaintiff and Defendant Lake Erie College, or
   knew that the disruption of the relationship was certain or substantially certain to occur.
166.       Defendant Lake Erie College fired Plaintiff from his job. One month later, Lake
   Erie College expelled Plaintiff, severing the relationship between Defendant Lake Erie
   College and Plaintiff.
167.       Plaintiff was harmed by being terminated from his employment, expelled from the
   school and barred from completing his MBA degree and gaining his higher income earning
   potential.
168.       Defendant Jane Roe’s false report was a substantial factor in causing Plaintiff’s
   harm.


                                     JURY DEMAND


169.       Plaintiff requests a trial by jury.




                                                                                             26
  Case: 1:19-cv-02619-JRA Doc #: 1 Filed: 11/08/19 27 of 27. PageID #: 27



                                RELIEF REQUESTED


170.      As for relief from the actions of Defendant Lake Erie College and Defendants Brian
   Posler, Billie Dunn, Kimberly Robare, Giles Davis, Faria Huq, and Nichole Kathol in their
   individual capacities, Plaintiff seeks declaratory relief that would expunge the disciplinary
   proceedings, a permanent injunction for Plaintiff to finish his Master’s in Business
   Administration program, a permanent injunction directing Lake Erie College to comply
   with Title IX, and no less than $500,000.00 in compensatory and/or punitive damages,
   attorneys fees and court costs.
171.      As for relief from the actions of Defendant Jane Roe, Plaintiff seeks a permanent
   injunction to restore Plaintiff’s reputation, compensatory and/or punitive damages,
   attorneys fees and court costs.




                                                 /s/Rochelle M. Hellier
                                                 Rochelle M. Hellier (#0088138)
                                                 Axelrod Law Office
                                                 Attorney for Plaintiff
                                                 7976 Tyler Blvd.
                                                 Mentor, OH 44060
                                                 Phone: (440) 944-7300
                                                 Fax: (440) 944-7302
                                                 E-mail: rochelle@lakeohiolaw.com




                                                                                             27
